Citation Nr: 0708299	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  02-01 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from March 26, 1997, to May 
5, 1997. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The veteran presented testimony at a Central Office hearing 
chaired by the undersigned Veterans Law Judge in February 
2003.  A transcript of the hearing is associated with the 
claims file.

In November 2003, the Board remanded this issue for 
additional evidentiary development.  This case has since been 
returned to the Board for further appellate action.

The Board notes that, in response to the November 2003 
remand, the RO obtained additional evidence, which consisted 
solely of duplicate copies of VA outpatient records that were 
already contained in the claims file and considered in prior 
adjudications.  Therefore, no supplemental statement of the 
case was prepared.  

The Board also notes that, although the RO issued a rating 
decision in October 2001, in which it denied reopening of the 
claim on the basis that no new and material evidence had been 
received, the veteran specifically noted his disagreement 
with the September 2001 rating decision, and his notice of 
disagreement was timely with respect to that decision.  
Accordingly, the Board need not address the issue of 
reopening of the claim prior to adjudicating it on the 
merits.  


FINDING OF FACT

The veteran does not have a current disability of either 
knee.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a bilateral 
knee disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), are applicable to the 
veteran's claim.  They provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in May 2004, after its initial 
adjudication of the claim.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim in October 2005.  There is 
no indication or reason to believe that the ultimate decision 
of the RO on the merits of the claim would have been 
different had VCAA notice been provided at an earlier time.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for bilateral knee 
disability, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  As 
explained below, the Board has determined that service 
connection is not warranted for a bilateral knee disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claims was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

While the service medical records show that the veteran was 
treated for knee pain during his military service, and was 
noted to have "patellar malalignment," they do not show that 
he was found to have a chronic disorder of either knee.  
Moreover, the preponderance of the post-service medical 
evidence of record establishes that the veteran has no 
current disability of either knee.  A "current disability" 
means a disability shown by competent medical evidence to 
exist at the time service connection is sought.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).

Post service records show numerous references to knee pain, 
joint effusion, leg fatigue, and even chronic bilateral lower 
extremity pain and weakness.  However, pain, fatigue, 
effusion, and weakness are essentially symptoms and do not 
constitute diagnosed knee disorders.  Symptoms alone, without 
a finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

The Board also notes that X-rays taken in January 2001 and 
December 2004 were essentially negative with only some 
effusion noted.  Particularly significant in light of the in-
service finding of malalignment is a May 2001 orthopedic 
evaluation, which interpreted recent X-rays of the knees as 
showing "[g]ood alignment" and good preservation of joint 
spaces.  

The Board notes that a January 2001 VA outpatient treatment 
report includes an assessment of degenerative joint disease 
of the knees.  However, it includes the caveat that X-rays 
were pending at the time of that dictation.  Those X-rays 
were interpreted by the May 2001 orthopedic examiner as 
showing "no arthritic changes."  In essence, the January 2001 
diagnosis was in the nature of a preliminary diagnosis.  It 
clearly is of lesser probative value than the May 2001 
opinion provided after a review of the X-ray results.  

In a December 2004 primary care outpatient note, a VA 
physician reported that the veteran carried a diagnosis of 
rheumatoid arthritis, and that he was seeing a 
rheumatologist.  However, the physician also noted that the 
veteran's rheumatoid factor was negative.  In fact, the claim 
file does not contain a confirmed diagnosis of rheumatoid 
arthritis or records of treatment by a rheumatologist.  The 
Board notes that the reference to treatment for rheumatoid 
arthritis was listed in the subjective section of the 
December 2004 report, and apparently is a recitation of the 
veteran's statements to the physician.  As such the Board 
accords it little weight of probative value.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) [a medical opinion that is 
based on the veteran's recitation of medical history, and 
unsupported by clinical findings, is not probative].  

To clarify the matter, the veteran was afforded a VA 
examination in May 2005.  The examiner reviewed the claims 
file and examined the veteran.  He stated that patellofemoral 
syndrome, if it was ever present, is not present now, and 
could not explain the veteran's reported symptoms in any 
case.  The examiner concluded that there was no evidence that 
the veteran currently has a diagnosable knee condition.  

Thus, a clear preponderance of the medical evidence 
establishes that the veteran has no current disability of 
either knee.

The Board has also considered the veteran's statements but 
notes that they do not constitute competent evidence of a 
current disability since laypersons, such as the veteran, are 
not qualified to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for 
disability of either knee.


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


